DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020, 01/20/2021 and 12/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 50-60 and 62 are objected to because of the limitation “An apparatus”.  According to Fig. 1 and claim 52 of the instant application, the apparatus comprises a plurality of electronic devices 28, which are tablets or smartphones.  And, the electronic devices are not part of the apparatus 5.  It is suggested to amend the limitation “An apparatus” to “A system”.  Appropriate correction is required.
Claim 51 is objected to because of the limitation “(temporary or otherwise)”.  It is suggested to remove the symbols “( )” because it causes confusion on the meaning of the claimed limitation.  Appropriate correction is required.  
Claim 68 is objected to because of the limitation “(such as for example, a padlock)”.  It is suggested to remove the symbols “( )” because it causes confusion on the meaning of the claimed limitation.  Appropriate correction is required.  
Claim 73 is objected to because of the limitation “(message)”.  It is suggested to remove the symbols “( )” because it causes confusion on the meaning of the claimed limitation.  Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 64 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 64, the limitation “by way of the first user ‘signing in’ into the first electronic device” renders the claim indefinite because the meaning of ‘signing in’ is unclear.  It is unclear whether it implies special meaning other than the general meaning of limitation.  Appropriate correction is required.
For examination, the limitation is being given broadest reasonable interpretation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 50-59 and 61-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power (WO 2016/082005 A1) in view of Kalous et al. (US 2013/0214903 A1).
Regarding claim 50, Power discloses an apparatus (e.g. Fig. 1: lockbox 16) for use in isolation locking of an asset (e.g. Fig. 1: 14 & [0089]: locks 20 for isolation locking of asset), 
the apparatus comprising: 
a containment unit (e.g. Fig. 1: 16) configured for storing one or more articles (e.g. Fig. 1: locks 20” and key 24) required for the operation of the asset (e.g. [0095]), and configured so as to be capable of transitioning to a locked state (e.g. [0088]: accessible or inaccessible), and 
an identifier of the containment unit (e.g. Fig. 10: 212 & [0097]), the identifier registered with a storage system (e.g. Fig. 3: 118 & Fig. 6: 132 & Fig. 1: 10) and the identifier being in a form of a machine readable indicia acknowledgeable by a portable electronic device (e.g. Fig. 1: 18) that reads the indicia as an identification of the containment unit (e.g. [0085, 0097]: RFID).  
Power fails to disclose, but Kalous teaches a plurality of operable devices (e.g. Fig. 1B: 162) each of which is able to be operated to lock the containment unit (e.g. Fig. 1B: 150).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Power with the teachings of Kalous to include plurality of electronic locks to lock a containment so as to be able to keep track of users of the containment by recording lock/unlock status.
Regarding claim 51, Power discloses the containment unit comprises a storage receptacle comprising a volume within which the or each articles are held for storage purposes (temporary or otherwise) (e.g. Fig. 1: 16).  
Regarding claim 52, Power discloses the apparatus comprises a plurality of electronic devices (e.g. [0078]), wherein each electronic device is configured to read the indicia to determine the identifier and to send the determined identifier and an identification of the respective electronic device to the storage system (e.g. [0085, 0097, 0105-0106]: mobile device 18 gain access of lock box 16 by obtaining permit based on ID from RFID tag).  
Regarding claim 53, Power discloses the storage system (e.g. [0085]: mobile device 18 communicates records and associations to the server) is configured to store an association between the respective portable electronic device and the identifier of the containment unit indicating an operable device associated with an assigned user of the respective portable electronic device has been applied to the containment unit (e.g. [0088]: linked to user).  
Power fails to disclose, but Kalous teaches to store an association between the respective portable electronic device and the identifier indicating an operable device associated with an assigned user of the respective portable electronic device has been applied to the containment unit (e.g. [0032, 0052-0053]: check to see if user of reader is authorized to perform LOTO and write identifier of person placing pad lock to the containment unit).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Power with the teachings of Kalous to use identifier to identify association between reader, padlock and containment unit so as to clearly record the locking/unlocking status of the system.
Regarding claim 54, Kalous teaches the portable electronic device is configured with software for providing an appropriate identification code to the electronic device which acknowledges the respective associated user (e.g. [0032]).  
Regarding claim 55, Kalous teaches the software is configured to access the storage system to determine whether there is an association indicating the operable device of the user of the electronic device has been applied to the containment unit (e.g. Fig. 7).  
Regarding claim 56, Kalous teaches the or each operable device is configured operable to facilitate a locking operation when applied or unlocking operation when removed in respect of the apparatus so as to place the apparatus in a locked or unlocked state, respectively (e.g. Fig. 1B: 162).  
Regarding claim 57, Kalous teaches the software is configured to access the storage system to change the association to indicate the operable device of the user of the electronic device has been removed from the containment unit (e.g. [0043]).  
Regarding claim 58, Kalous teaches the storage system is configured to store each association with the identification of the containment unit so as to track when the containment units is in a locked state with one or more operable devices associated therewith, or in an unlocked state with no operable devices associated wherewith (e.g. [0036, 0042-0043, 0073]).  
Regarding claim 59, Power discloses the identifier is in the form of a visual indicia or an electronic tag configured so as to identify the asset and/or apparatus when scanned or read by the electronic device (e.g. [0085, 0088]).  
Regarding claim 61, Power discloses a method for isolation locking of an asset (e.g. Fig. 1: 14 & [0089]: locks 20 for isolation locking of asset), the method comprising: identifying a containment apparatus (e.g. Fig. 1: 16) associated with the asset by a first portable electronic device (e.g. Fig. 1: 18) reading a machine readable indicia associated with the containment apparatus (e.g. Fig. 10 & [0097]: associate mobile device 18 to the lockbox 16), Page 3 of 8Preliminary Amendment of November 7, 2020UTILITY PATENT App. No. 17/047,343 
acknowledging a first user with the first portable electronic device (e.g. [0088]: link the mobile device 18 to a user so the lockbox 16 may identify the user), 
admitting for containment by the containment apparatus one or more articles required for operation of the asset (e.g. Fig. 1: locks 20” and key 24), 
operating a first operable device (inherently disclosed) associated with the first user to a state in which the containment apparatus is locked (e.g. [0088]: accessible or inaccessible),
acknowledging that the containment apparatus is in a locked state by way of the first user (e.g. Fig. 7 & [0101]) with the first portable electronic device (e.g. [0032,0052-0053]: each padlock 162 and reader 160 correspond to a specific user).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Power with the teachings of Kalous to use identifier to identify association between reader, padlock and containment unit so as to clearly record the locking/unlocking status of the system.
In addition, Power and Kalous in combination discloses:
identifying the containment apparatus associated with the asset by a second portable electronic device reading the machine readable indicia associated with the containment apparatus, acknowledging a second user with a second portable electronic device, determining whether the second user has authorisation to undertake an action in respect of the asset, if so authorised, operating the second operable device to a state in which the containment apparatus is locked, and acknowledging that the containment apparatus is in a locked state by way of the second user thereby isolation locking the asset with the second portable electronic device (lock procedure as disclosed by the combination of Power and Kalous could apply to any one of the locks as disclosed by Kalous in Fig. 1B) .  
Regarding claim 62, Power and Kalous in combination discloses the containment apparatus is an apparatus according to claim 50 (see rejection of claim 50 above).  
Regarding claim 63, Kalous teaches identifying the asset (e.g. [0079-0081]: identify isolation points 14 for the asset) and verifying that the containment apparatus the electronic device is proximate to, is the correct containment apparatus for the identified asset (e.g. [0086, 0092]: identify locks that are associated with the isolation point).  
Regarding claim 64, Power discloses acknowledgement of the first user is by way of the first user 'signing in' into the first electronic device using an identification code registered to the first user (e.g. [0085]: mobile device 18 may be a smart phone, which would be obvious to one skilled in the art that user needs to enter passcode to sign in to the device).  
Regarding claim 65, Power discloses admitting for containment comprises placing the article required for the operation of the asset inside a storage receptacle of the containment apparatus (e.g. Fig. 1 & [0062]: return of the lock to the lockbox).  
Regarding claim 66, Kalous teaches the first and second operable devices are first and second locking devices respectively (e.g. Fig. 1B: 162).  
Regarding claims 67 and 70, Kalous teaches the first user scans an electronic tag provided on their respective locking device by way of their electronic device, this acknowledging that the first user has or will place the first locking device on the containment apparatus (e.g. Fig. 2: 210 & [0049]).  
Regarding claim 68, Kalous teaches the first user then attends to locking the containment apparatus by way of their assigned physical locking device (such as for example, a padlock) (e.g. Fig. 1B: 162 & Fig. 2: 210).  
Regarding claim 69, Kalous teaches the first and second locking device comprise an identifier which corresponds to the first and second users respectively (e.g. Fig. 1A: 104 & [0032]).  
Regarding claim 71, Kalous teaches acknowledging that the containment apparatus is in a locked state by way of the second user involves the second user acknowledging via the second electronic device that they have placed their locking device on the containment apparatus (e.g. [0056, 0059]).  
Regarding claim 72,  once the containment apparatus is locked, the method comprises acknowledging that the relevant isolation is complete (e.g. [0079, 0080]: confirm completion).  
Regarding claim 73, Kalous teaches authorising the second user to undertake an action in respect of the asset by way of the second user receiving a notification (message) on their electronic device (e.g. [0054]: receive audio or visual feedback of at least one step of the LOTO procedure once the user is authorized).  
Regarding claim 74, Power discloses an apparatus (e.g. Fig. 1: lockbox 16) for use in isolation locking of an asset (e.g. Fig. 1: 14 & [0089]: locks 20 for isolation locking of asset), the apparatus comprising: 
a containment unit (e.g. Fig. 1: 16) configured for storing one or more articles (e.g. Fig. 1: locks 20” and key 24) required for the operation of the asset (e.g. [0095]), 
a communication module configured to be capable of receiving a signal (e.g. Fig. 5: 116 & [0082]), 
an identifier of the containment unit (e.g. Fig. 10: 212 & [0097]) registered with a storage system (e.g. Fig. 3: 118 & Fig. 6: 132 & Fig. 1: 10) and the identifier being in a form acknowledgeable by a portable electronic device (e.g. Fig. 1: 18 & [0085, 0097]: RFID), 
a first operable device (inherently disclosed for keeping the containment unit accessible or inaccessible) integrally associated with the containment unit and configured operable to transition the containment unit to a locked state in response to a lock command signal being received by the communication module (e.g. [0088]: accessible or inaccessible), 
a processor for tracking lock commands and unlock commands (e.g. Fig. 5: 114), received by the communication module, where the tracking cancels one of the lock commands when a corresponding unlock command is received (e.g. [0088]: lockbox is controlled to allow or disallow access to its content; thus, lock command and unlock command are inherently disclosed), wherein the processor is configured to provide an unlock command signal to the first operable device when all lock commands received have been cancelled by corresponding unlock commands, wherein the first operable device is configured to transition the containment unit to an unlocked state in response to the unlock command from the processor.  
Although obvious, but Power fails to explicitly discloses a first operable device integrally associated with the containment unit and configured operable to transition the containment unit to a locked state.
However, Kalous teaches a first operable device (e.g. Fig. 1B: 162) integrally associated with the containment unit and configured operable to transition the containment unit to a locked state (e.g. Fig. 1B: 150).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Power with the teachings of Kalous to include plurality of electronic locks to lock a containment so as to be able to keep track of users of the containment by recording lock/unlock status.
Regarding claim 75, Power discloses a method for isolation locking of an asset (e.g. Fig. 1: 14 & [0089]: locks 20 for isolation locking of asset), the method comprising: 
identifying a containment apparatus (e.g. Fig. 10: 212 & [0097]) associated with the asset by a first portable electronic device (e.g. Fig. 1: 18), the containment apparatus configured operable between unlocked and locked states (e.g. [0088]: accessible or inaccessible) by way of, at least in part, an operable device of the containment apparatus (inherently disclosed),
acknowledging a first user with the first portable electronic device (e.g. [0090]),
admitting for containment by the containment apparatus one or more articles required for operation of the asset when the containment apparatus is in an unlocked state (e.g. [0090, 0102]),
operating the operable device so as to provide the containment apparatus in a locked state,Page 6 of 8Preliminary Amendment of November 7, 2020UTILITY PATENT App. No. 17/047,343acknowledging that the containment apparatus is in a first locked state by way of the first user with the first portable electronic device (e.g. [0102]: reversing the method of obtaining the key and locks from the lockbox as shown in Fig. 10), 
acknowledging a second user with a second portable electronic device, determining whether the second user has authorisation to undertake an action in respect of the asset, if so authorised, registering a request to associate a second locked state of the containment apparatus by the second user, and if so accepted, registering the second locked state of the containment apparatus thereby isolation locking the asset (e.g. [0090, 0102] & Figs. 1 and 10: multiple mobile devices 18 could be used, and the process of obtaining authorization and locking and unlocking are the same for any user).
Although obvious, but Power fails to explicitly discloses operating the operable device so as to provide the containment apparatus in a locked state.
However, Kalous teaches operating the operable device so as to provide the containment apparatus in a locked state (e.g. Fig. 1B: 162 & 150).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Power with the teachings of Kalous to include plurality of electronic locks to lock a containment so as to be able to keep track of users of the containment by recording lock/unlock status.
Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Power (WO 2016/082005 A1) in view of Kalous et al. (US 2013/0214903 A1) as applied to claim 50 above, and further in view of Hollis et al. (US 2017/0113856 A1).
Regarding claim 60, Power and Kalous in combination fails to disclose, but Hollis teaches the storage receptacle comprises a lip portion located on the outside of the storage receptacle and arranged operable with a closure of the storage receptacle for the purposes of transitioning the containment unit to the unlocked or locked state (e.g. Fig. 1).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Power and Kalous with the teachings of Hollis to include a lip portion on the outside of a storage receptable for locking and unlocking a containment unit so as to be able to attach a plurality of padlocks to improve security.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688